Citation Nr: 0824345	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-00 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to May 1987.

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a September 2002 
rating action of the VA Regional Office (RO) in Muskogee, 
Oklahoma that denied service connection for a low back 
disorder.

The veteran was afforded a videoconference hearing by the 
undersigned Veterans Law Judge sitting at Washington, DC.  
The transcript is of record.  The issue was remanded by a 
decision of the Board dated in August 2005.

By a decision dated in October 2006, the Board denied service 
connection for a low back disability.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2008 Order, the Court vacated the 
Board's October 2006 decision and remanded the matter to the 
Board for compliance with the instructions contained in the 
Appellant and the VA Secretary's (parties) February 2008 
Joint Motion for Remand.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that he now has a chronic low back 
disorder as the result of injury in service for which service 
connection should be granted.  

In the February 2008 joint motion, the parties sought to 
vacate the Board's October 2006 decision on the basis that VA 
did not provide adequate reasons and bases in support of its 
decision.  Specifically, it was found that VA failed to 
provide adequate reasons or bases to reject a medical opinion 
that relied upon appellant's lay testimony that he took over-
the-counter medication to treat intermittent back pain 
between 1981 and 1987 because it was not confirmed by medical 
records.  In support of this conclusion, the parties relied 
upon the holdings in Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006), Kowalski v. Nicholson, 13 Vet.App. 171, 
179-80 (2005) and Swann v. Brown,5 Vet.App. 229, 233 (1993) 
to the effect that the Board may not reject a veteran's 
testimony or disregard a medical opinion based solely on 
rationale that it was based on history provided by the 
veteran, or is not corroborated by contemporaneous medical 
records.  

Review of the record discloses that the veteran was afforded 
a VA examination in December 2005 whereupon a comprehensive 
chronology was recited following review of the record.  A 
history of injury in 1981 during service was noted without 
any subsequent follow-up shown during the remaining years of 
the veteran's service through 1987.  It was reported that 
there were further medical records until 1997 when the 
appellant was seen for back pain after a lifting injury at 
work, followed by diagnoses of lumbar disc protrusions at L4-
5 and L5-S1.  The examiner related that upon ensuing 
physiotherapy, his doctors said that it could not be ruled 
out that degenerative changes of the spine were already 
present prior to the incident, but that they did not 
specifically say that this was the case.  Following 
examination, the examiner opined that current degenerative 
joint disease of the lumbosacral spine was not likely related 
to military service.

Subsequently received was a medical report dated in April 
2006 from L.H.A., M.D., who stated that past military records 
had been reviewed.  Pertinent clinical history was recited.  
Following examination, the physician opined that the 
appellant's back condition began in the military, and that 
his symptoms increased over the years through natural 
progression and were made worse by his continued working, 
lifting and bending.  It was his opinion that some of the 
current back disability began while the veteran was in the 
military, and that this aspect of such should be service 
related.  

In this instance, the Board observes that there a clear 
conflict in the clinical opinions as to whether the veteran's 
back disability is related to service such that the case 
should be remanded for an examination by a VA specialist to 
resolve inconsistency.  In correspondence dated in June 2008, 
the appellant's accredited representative requested that he 
be provided a contemporaneous and thorough examination if the 
claim could not granted based on additional evidence 
submitted at that time.  The Board agrees that a current 
orthopedic examination for a clarifying opinion is warranted 
in this instance and one will be scheduled.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the record reflects that the veteran appears to 
receive regular VA outpatient treatment for disabilities that 
include low back disability.  The most recent records date 
through December 5, 2005.  As there is potential notice of 
the existence of additional VA records, they must be 
retrieved and associated with the other evidence already on 
file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, VA records dating from 
December 6, 2005 should be requested and associated with the 
claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient clinical records 
dating from December 6, 2005 
should be retrieved and associated 
with the claims folder.  

2.  Following receipt of any 
additional records, the veteran 
should be scheduled for an 
examination by a VA orthopedist, 
preferably one who has not seen 
him previously.  All indicated 
tests and studies should be 
performed, and clinical findings 
should be reported in detail and 
correlated to a specific 
diagnosis.  The claims file and a 
copy of this remand should be made 
available to the physician 
designated to examine the 
appellant.  A comprehensive 
clinical history should be 
obtained.  The examination report 
should include a discussion of the 
veteran's documented medical 
history and assertions.  Based on 
a thorough review of the evidence 
of record, the examiner should 
provide a comprehensive narrative 
report to include a thoroughly 
rationalized and detailed opinion, 
as to whether it is at least as 
likely as not (50 percent 
probability or more) that the 
current back disorder had its 
onset in service, or is partly or 
to any degree traceable to injury 
during active service in 1981, or 
whether the current back condition 
is more likely of post service 
onset 

In formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
within the realm of possibility, 
rather that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  A copy of the examination 
notification should be associated 
with the claims folder.  Failure 
to appear for examination should 
be noted in the file.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a 
competent medical opinion.  If the 
report is insufficient, or if the 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

